Notice of Pre-AIA  or AIA  Status
Claims 1, 3, 5-11, 13 and 15-19 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/30/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant argues the claims as amended clearly set forth a practical application with the additional claim elements. The Examiner disagrees, the additional element added to the claims is the display of data after the calculations are complete. This limitation is post solution activity used to output a result. (MPEP 2106.05(G)). As the additional limitation is insignificant extra 
Therefore, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the Claims is Maintained.
Applicant argues, the newly amended subject matter that has not been previously considered or examined. As such, the Examiner believes that the updated 103 rejection below addresses the newly amended subject matter and all of Applicant’s arguments. See 103 rejection below. 
Applicant argues Nishiyama does not teach "evaluation values based on a distance or retrieval object from a reference axis of statistical data", and "the reference axis being one of an average value or a variance value". With regards to evaluation values based on a distance or retrieval object from a reference axis of statistical data, the Examiner disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., evaluation values based on a distance or retrieval object from a reference axis of statistical data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With regards to the reference axis being one of an average value or a variance value, Applicants arguments are moot in light of new grounds of rejection, necessitated by Applicant’s amendment. 
Therefore, the 103 rejection of the claims is Maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-11, 13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining a query, determining an evaluation method and evaluating targets in an image based on the determined evaluation method, and displaying the result. 
Step 1: Claims 1, 3 and 5-9 are directed to an apparatus, which is a statutory category of invention. Claim 10 is directed to a display, which is an apparatus, which is a statutory category of invention. Claims 11, 13 and 15-19 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1, 3, 5-11, 13 and 15-19 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 10 and 11 are directed to the abstract idea of retrieving a targeted person, constituting an abstract idea based on mental processes related to concepts performed in the human mind. The limitation of “obtain a first query including an expression that describes a difference of one object from other objects retrieval targets within the image;” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind. Similarly, the limitation of “determine an evaluation method for retrieval targets according to the first query,” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes evaluate the retrieval targets with the determined evaluation method, wherein with respect to the first query, the farther that a retrieval target having a feature value is from a reference axis of statistical numerical data as a histogram on feature values corresponding to the first query, the greater the evaluation value given to that farther retrievable target; the reference axis being one of an average value or a variance value; and” as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes related to concepts that can be performed in the human mind.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 10 and 11 are directed to methods performed by a processor and memory that perform the steps of the abstract idea. The system is recited at a high level of generality in the claims, such that it amounts to no more than mere instructions to apply the exception using a generic computing system. The additional elements (i.e. memory, processor, display controller, display, camera) do not impose any meaningful limits on practicing the abstract idea, they merely use a computer as a tool to perform the abstract idea. (MPEP 2106.05(f)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses a computer to implement the abstract idea. There is no improvement to the functioning of the computer itself, or to any technology or technical field. Additionally, the claims generally link the use of the judicial exception to a particular technological environment or field of use through the limitation of displaying retrieval targets and values of the histogram. Generally linking the use of the judicial exception to a particular technological environment or field of use is not indicative of The claims, as a whole, do not integrate the abstract idea into a practical application.
Step 2B: Claims 1, 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. memory, processor, display controller, display, camera), when considered both individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The limitation of generating an image including objects from a camera is extra solution activity. (MPEP 2106.05(G)) This limitation is pre-solution activity of gathering data for use in the apparatus. The limitation of displaying a retrieval target and evaluation value is also extra solution activity. This limitation is post solution activity used to output a result and is not integrated into the claim as a whole. (MPEP 2106.05(G)) The limitation of a display of the respective retrieval target with a corresponding evaluation value, or a display of the corresponding retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target is also extra solution activity. This limitation is also post solution activity used to output a result and is not integrated into the claim as a whole. (MPEP 2106.05(G)) As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” Generic computer features, such as tangible computer readable storage medium or a processor, do not amount to 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 3 and 13 are directed to defining the evaluation parameter, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 5 and 15 are directed to further explaining how the evaluation parameter and method are determined, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 6 and 16 are directed to further explaining how the evaluation value for the targets is assigned, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 7 and 17 are directed to further performing the query twice and fining a target that has the highest value when evaluated by the two queries, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 8 and 18 are directed to further explaining how the evaluation value for the targets is assigned, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Dependent claims 9 and 19 are directed to indicating an evaluation result, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes.”
Accordingly, claims 1, 3, 5-11, 13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oami et al. USPPN 2012/0201468 (hereinafter “Oami”) in view of Nishiyama et al. USPPN 2013/0185288 (hereinafter “Nishiyama”), in view of Benefiel et al. USPPN 2018/0049496.
Regarding claim 1, Oami teaches a memory having computer executable components stored therein; and a processor communicatively coupled to the memory, the processor configured to ([0035]-[0036], A clothing feature extraction device is installed in the memory of the computer and run on the processor)
obtain a first query including an expression that describes a difference of one object from others as retrieval targets within the image; (Figure 2, 10, [0039]-[0040], [0049], [0076]-[0079], [0083], [0092], A clothing query text is received, and clothing is analyzed in an image to determine it is a match, by only matching with similar clothing, not matching shows a difference between the analyzed clothing and clothes in the clothing query)
determine an evaluation method for retrieval targets according to the first query; and (Figure 2, 9, [0015]-[0021], [0081]-[0087] Based on the query text received, a feature query is generated to evaluate the feature on a histogram)
evaluate the retrieval targets with the determined evaluation method, (Figure 2, 9, [0015]-[0021], [0085]-[0093], Based on the evaluation method, clothing features are analyzed and the number of matching results is generated)
wherein with respect to the first query, the farther that a retrieval target having a feature value is from a reference axis of statistical … data … on feature values corresponding to the first query, the greater the evaluation value given to that … farther retrievable target; ([0054], the farther the deviation of a pixel from an axis proximate to the center of a person, the symmetry deviation factor will have and increased value)
Oami does not explicitly disclose a camera to generate at least one image including objects of persons or clothing on the persons; a reference axis of statistical numerical data as a histogram, the reference axis being one of an average value or a variance value; further comprising a display controller to control to display a respective retrieval target within the image and the evaluation value for that respective retrieval target, and to indicate based on the first query (1) a display of the respective retrieval target with a corresponding evaluation value, or (2) a display of the respective retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target.
Nishiyama teaches a camera to generate at least one image including objects of persons or clothing on the persons; (Figure 1, [0028]-[0031], [0045] [0081], an image, containing a plurality of items including those on persons, is recorded by a camera)
with respect to the first query, the further farther that a retrieval target having a feature value is from a reference axis of statistical numerical data as a histogram on feature values corresponding to the first query, the greater the evaluation value given to that further farther retrievable target; and (Figure 3, 8, 11, [0049]-[0052], [0059]-[0061], [0067], [0069]-[0070], [0107], A histogram is generated with predetermined values in the reference axis and the values are summed into each sections and are given higher values depending on where they are on the axis; The values are numerically calculated to determine the feature values) 
further comprising a display controller to control to display a respective retrieval target within the image and the evaluation value for that respective retrieval target, (Abstract, Figure 1, 3, 4, 8, 11, 13, 16, [0021], [0028], [0072]-[0076], [0107], the object and the values of the histogram are displayed, the evaluation result is show with relative positioning on the histogram based on where the object falls).
and to indicate based on the first query (1) a display of the respective retrieval target with a corresponding evaluation value, or (2) a display of the respective retrieval target with the corresponding evaluation value and additionally with a display of the histogram and the evaluation value of the respective retrieval target. (Figure 3, 8, 11, [0049]-[0052], [0059]-[0061], [0067], [0069]-[0070], [0107], a histogram, retrieval target, and the degree of similarity of the target are displayed; [0023], the data is pulled from the storage unit and displayed on the display unit)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teaching of Oami with Nishiyama as both references deal with detecting clothing within an image, in order to implement a system that takes in an image with a camera, evaluates that image with a histogram and displays the results. Nishiyama would modify Oami by adding a camera, display and histogram reference axis. The benefit of doing so is the user can efficiently search for a product of interest to the user. (Nishiyama [0111])
The combination of Oami and Nishiyama does not explicitly teach the reference axis being one of an average value or a variance value
The Benefiel reference teaches the reference axis being one of an average value or a variance value ([0099], the x axis of the histogram is a difference between a value and the average value (variance))
Since the display of data is a key factor in determining the results of an evaluation, whether it be on a graph or histogram, the most common way to quantify those results is to give the reference axis a scale. As discussed by Benefiel, those of ordinary skill in the clothing industry have resorted to using a variance in the reference axis of a histogram. This practice is well known in the clothing industry and would follow in the clothing detection industry where the quantification of results is also crucial. 


Regarding claim 3, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches wherein the statistical … data is statistical … data on feature values regarding attributions or behaviors of the retrieval targets. ([0053]-[0057], [0078]-[0083], after a clothing feature is chosen, a histogram (statistical data on feature quantities) is used to represent the clothing feature; clothing features can be types of clothing such as shirts and jackets, or colors such as white and blue (attributions)) 
Oami does not explicitly disclose statistical numerical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)
Examiner’s Note: This flows into the system Oami as equations 1-13 are used by the invention of Oami. These equations use numerical data. The Nishiyama reference is cited in the interest of compact prosecution.

Regarding claim 5, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches wherein the processor determines the evaluation method and the statistical … data corresponding to the first query based on corresponding information indicating a correspondence between a word, an attribution or a behavior, ([0053]-[0057], [0078]-[0083], the evaluation parameter is determined based on the input of the user, in the case of blue shirt, it is broken up into color blue and type of clothing shirt)
and a direction in which the evaluation value increases, ([0053]-[0057], [0078]-[0083], as the clothing feature is mapped on the color histogram, correct matches are mapped higher, resulting in peak values)
and the first query ([0053]-[0057], [0078]-[0083], the evaluation parameter is determined based on the input of the user)
Oami does not explicitly disclose statistical numerical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 6, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches the processor determines an evaluation value for each retrieval target of a plurality of the retrieval targets based on the feature value of a retrieval target corresponding to the statistical … data determined and based on the statistical … data, ([0053]-[0057], [0078]-[0083], The person search ranks the people search in descending order from the greatest to least match based on the evaluation parameter used in the feature matching part.)
and determines at least a retrieval target whose evaluation value is maximum, as an evaluation result. ([0053]-[0057], [0078]-[0083], [0090], The person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part.)
Oami does not explicitly disclose statistical numerical data
statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 7, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches the processor obtains a query that includes the first query and a second query including a query belonging to an individual, ([0078] the processor receives multiple queries with absolute expressions such as white shirt, blue jacket and black trousers worn by a person)
the processor analyzes the query to determine first statistical … data corresponding to the first query, and second evaluation statistical data corresponding to the second query, and ([0053]-[0057], [0078]-[0083], in relation to each query, the results are mapped on a histogram)
the processor determines a first evaluation value and a second evaluation value for each retrieval target of the retrieval targets, the first evaluation value indicating an evaluation value based on the first statistical … data, the second evaluation value indicating an evaluation value based on the second evaluation parameter, ([0053]-[0057], [0078]-[0083], [0090], For each clothing feature the person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part.)
determines a final evaluation value based on the first evaluation value and the second evaluation value, and determines at least a retrieval target that has a maximum final evaluation value, as an evaluation result. ([0053]-[0057], [0078]-[0083], [0090], For each clothing feature the person search ranks the people search in descending order from the greatest (maximum)to least match based on the evaluation parameter used in the feature matching part. 
Oami does not explicitly disclose statistical numerical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 8, Oami, Nishiyama and Benefiel teach the limitations of claim 7. Oami also teaches wherein the processor determines the evaluation method such that as a feature value of the retrieval target corresponding to the first statistical … data is further from a reference axis of the first … statistical data, a first evaluation value given to the retrieval target increases, ([0053]-[0057], [0078]-[0083], [0090] The peak values of the colors, as mapped on the histogram, relating to the clothing features is adjusted in response to the color ratio; This higher ratio can be applied to the person wearing the specific clothing from the query; The farther a pixel is from the center axis, the symmetry data increases)
and as a feature value of a retrieval target corresponding to the second statistical … data nears a feature value corresponding to the second query, a second evaluation value given to the retrieval target increases. ([0053]-[0057], [0078]-[0083], [0090], The peak values of the colors, as mapped on the histogram, relating to the clothing features is adjusted in response to the color ratio; This higher ratio can be applied to the person wearing the specific clothing from the query; The farther a pixel is from the center axis, the symmetry data increases)
Oami does not explicitly disclose statistical numerical data
Nishiyama teaches statistical numerical data ([0049]-[0052], the feature values are numerically calculated)

Regarding claim 9, Oami, Nishiyama and Benefiel teach the limitations of claim 1. Oami also teaches wherein the processor is further configured to indicate an evaluation result by the evaluating. ([0036], [0079], [0090], The program is run on a computer that can display the results of the evaluation on a display)

In regards to claim 10, it is the display embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1. 

In regards to claim 11, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 13, it is the method embodiment of claim 3 with similar limitations to claim 3, and is such rejected using the same reasoning found in claim 3.

In regards to claim 15, it is the method embodiment of claim 5 with similar limitations to claim 5, and is such rejected using the same reasoning found in claim 5.

In regards to claim 16, it is the method embodiment of claim 6 with similar limitations to claim 6, and is such rejected using the same reasoning found in claim 6.

In regards to claim 17, it is the method embodiment of claim 7 with similar limitations to claim 7, and is such rejected using the same reasoning found in claim 7.

In regards to claim 18, it is the method embodiment of claim 8 with similar limitations to claim 8, and is such rejected using the same reasoning found in claim 8.

In regards to claim 19, it is the method embodiment of claim 9 with similar limitations to claim 9, and is such rejected using the same reasoning found in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeyasu USPPN 2010/0161659: Also teaches the generation of a query based on an image or data from a database. Based on the data, an evaluation method is chosen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EDWARD COCCHI whose telephone number is (469)295-9079.  The examiner can normally be reached on 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2128        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128